DECISION
On June 17, 2014, the Court ordered that the Consent Decree in this matter be Revoked and the Court transferred supervision to the District Court pursuant to §41-5-208(3), MCA. It was further ordered that the Youth be committed to the Montana Department of Corrections for placement in an adult correctional facility until the age 25, for the offense of Count I: Sexual Intercourse Without Consent, a Felony, in violation of §45-5-503(1) and (3)(a), MCA. It was further ordered that the Youth would remain subject to all of the previously imposed conditions set forth in the Consent Decree which is on file and was incorporated herein by reference.
On May 6, 2016, the Defendant’s Application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court (hereafter “the Division”).
The Defendant was present and was represented by Meghan Lulf Sutton of Sutton, Dubois & Mills, PLLC law firm. The State was represented by Cascade County Deputy Attorney Jennifer Quick. Appearing at the hearing was the mother of the victim, Christine Cooper, who testified. Also present was the victim’s grandfather, Patrick Cooper. The Defendant’s parents, Brent and Carrie Underdahl were present and the father testified.
Before hearing the Application, the Defendant was advised that the Division has the authority not only to reduce the sentence or affirm it, but also *60increase it. The Defendant was further advised that there is no appeal from a decision of the Division. The Defendant acknowledged that he understood this and stated that he wished to proceed.
Done in open Court this 6th day of May, 2016.
DATED this 10th day of June, 2016.
Rule 12, Rules of the Sentence Review Division of the Supreme Court of Montana, provides that, “The sentence imposed by the District Court is presumed correct. The sentence shall not be reduced or increased unless it is clearly inadequate or clearly excessive.” (Section 46-18-904(3), MCA).
The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is clearly inadequate or clearly excessive.
Therefore, it is the unanimous decision of the Division that the sentence is AFFIRMED.
Hon. Brenda Gilbert, Chairperson, Hon. Brad Newman, Member and Hon. Kathy Seeley, Member.